DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 06/07/2022, is acknowledged.  
Claims 22-34 are pending in this action.  Claims 1-13, 15-17 and 19-21 have been cancelled.  Claim 14 and 18 have been cancelled previously.  New claims 22-34 have been added.  No new matter was added.  Claims 22-34 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Priority
This application is a 371 of PCT/JP2018/041539, filed November 08, 2018, which claims benefit of foreign priority to JP2018-200037, filed October 24, 2018 and JP2017-216422, filed November 9, 2017.  

Terminal Disclaimer
The terminal disclaimer, filed on 06/07/2022, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the prior Patent No. 11,033,501, has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Maki Saitoh on 06/27/2022.
The application has been amended as follows:  In claim 30 delete “wherein a content of the excipient” and substitute therefore --wherein the excipient--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest a method of manufacturing tablets by a dry direct compression by using unpulverized acetaminophen as instantly claimed.  Applicant teaches that the unpulverized acetaminophen having a particle size distribution as instantly claimed (i.e., larger particle diameters compared with the pulverized product of acetaminophen) does not undergo the generation of static electricity, has relatively good flowability, and high handleability.  Applicant also teaches that the manufacture of preparations comprising unpulverized acetaminophen (e.g., miniaturized tablets, sustained-release tablets) by a dry direct compression method can be achieved and provides preparations with improved agglomeration properties, flowability characteristics, dissolution properties and moldability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 22-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615